Per Curiam: This was an action brought by defendant in error, against the city of Centraba, for injuries received in consequence of being thrown from his wagon, in going over a defective crossing, while his horses were running away. The jury found for the plaintiff a verdict of $30, for which the court gave judgment. Counsel for plaintiff in error denies the liability of municipal corporations for injuries arising from the bad condition of streets, but so far as chartered cities are concerned, the question is not an open one in this court. We see no grounds for reversing this judgment. The instructions properly gave the law to the jury, and although the evidence, as to the condition of the crossing, is conflicting, the jury have passed upon it, and there is no good reason for disturbing their verdict. They were certainly not actuated by prejudice or passion, as is evident from the very moderate damages they allowed. It is urged, that one of the plaintiff's horses had, on several occasions, run away. We do not, however, think this fact, of itself, is a conclusive reason why the plaintiff should not recover, and the court below called the attention of-the jury to this circumstance, in one of the instructions given for the defendant, and left it to them to weigh it, in connection with the alleged negligence of the defendant. Almost all horses are liable to take fright and run away, and we can not lay it down as a legal proposition, that a plaintiff in a case like the present, can not recover, merely because he is driving a pair of horses, one of which has, on various occasions, run away, if he has used reasonable care and diligence at the time the accident occurred. The degree of negligence involved, in driving a horse that has before run away, can be properly left to the determination of the jury, as was done in the present case. Judgment affirmed.